Case 1:18-cv-03198-CMA-SKC Document 39 Filed 06/21/19 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 18-cv-03198-CMA-SKC

  OTTER PRODUCTS, LLC, and
  TREEFROG DEVELOPMENTS, INC.,

         Plaintiff,

  v.


  EDDY WANG, and
  JOHN DOES 1-10,

         Defendants.


       ORDER TO SHOW CAUSE WHY DEFENDANT SHOULD NOT BE HELD IN
                         CONTEMPT OF COURT


         This matter is before the Court on Plaintiffs’ Motion for Contempt (Doc. # 38).

  Because it appears that Defendant Wang is in fact in violation of the Court’s March 28,

  2019 Order (Doc. # 28), it is

         ORDERED that on or before July 5, 2019, Defendant Wang shall file a response

  to Plaintiffs’ Motion and show cause as to why he should not be held in contempt of the

  court and why remedial and/or punitive sanctions should not be entered against him.

         DATED: June 21, 2019                     BY THE COURT:



                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge
